ORDER
PER CURIAM.
Martin Kammeier (“Defendant”) appeals from the judgment upon his conviction by a jury of two counts of criminal nonsupport, Section 568.040 RSMo 20001. Defendant argues the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence and in entering its judgment on the guilty verdicts on both counts of criminal nonsupport because Defendant injected a “good cause” defense and the State did not establish beyond a reasonable doubt that Defendant did not have good cause for failing to pay child support.
We have reviewed the briefs of the parties and the record on appeal and find the *34claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).

. All further statutory references are to RSMo 2000.